Citation Nr: 0720057	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970 and from September to November 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to service connection 
for PTSD.   


FINDING OF FACT

The preponderance of competent and probative medical evidence 
establishes that the appellant does not meet the diagnostic 
criteria for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to service connection for 
PTSD.  He contends that he was under pressure and stress 
during his active service in Vietnam as a result of multiple 
events in which he participated or witnessed.  The appellant 
has related his Military Occupational Specialty (MOS) as a 
laundry specialist and that he was involved in combat mostly 
through performing general duties as standing guard and 
defending the perimeter of camp.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  If the evidence shows that the veteran did not 
serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

Service medical records are negative for any complaints, 
findings or diagnosis of PTSD or other psychiatric 
disability.  At the time of his separation examination in 
January 1970 he denied having any psychiatric symptoms and 
the clinical psychiatric evaluation was normal.  The Board 
must find that the service records provide evidence against 
this claim. 

The appellant's personnel file shows that he served in 
Vietnam as a laundry specialist.  He did not receive any 
medals or citations that show participation in combat 
activity.  In cases when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The appellant has described several stressors during his tour 
in Vietnam such as being under gunfire when he first arrived 
in Vietnam, also at night, and doing guard duty from time to 
time under constant attack, with continuing bombing and 
firing. These situations caused him extreme pressure and 
stress and he lived in constant fear for his life.  No 
additional specific relevant information has been 
forthcoming. 

In lay statements received in February and March 2003, the 
appellant's spouse described her observations of the 
appellant's behavior after he returned from Vietnam.

Private medical treatment records are negative for PTSD.  
Although on the appellant's substantive appeal, he stated 
that he was receiving Social Security Administration (SSA) 
benefits for "the same medical problems", SSA records 
pertain to other medical disabilities and are negative for 
any complaints, findings or diagnosis of PTSD.  The Board 
finds that the SSA determination, failing to indicate PTSD, 
provides some evidence against this claim.  

VA outpatient treatment records show that the appellant was 
seen for depression for which medication was prescribed.  He 
was afforded a VA psychiatric evaluation for PTSD in July 
2004; however, a diagnosis of PTSD was not entered.  The 
diagnosis was anxiety disorder, not otherwise specified.  In 
August 2004, he was seen for a PTSD evaluation in a VA 
Treatment Recovery Program (TRP) clinic.  The appellant 
reported that he was in Vietnam for one year entering at Bien 
Hoa and being deployed to Cam Ranh Bay.  He was also sent to 
Nha Trang where he worked in a field laundry and was required 
to stand occasionally security posts.  He claimed he had shot 
at the enemy but wasn't sure if he hit anyone.  A fellow 
soldier in his unit was injured by being shot in the shoulder 
and was medically evacuated out of country.  The appellant's 
primary problem was having been in Vietnam.  He did not want 
to be there and he was scared.  He remembered that Bien Hoa 
was mortared as his aircraft was landing.  

The pertinent impressions were anxiety disorder, not 
otherwise specified and adjustment disorder secondary to 
retirement.  PTSD was not indicated, providing more evidence 
against this claim.        

After the screening assessment, his case was presented to a 
TRP team which found that the appellant did not meet the 
criteria for PTSD.  The impression was adjustment disorder 
with anxiety.  

The Board observes that there is no evidence that the 
appellant was in combat and no evidence of a verifiable 
stressor that he experienced during service.

In any event, the Board finds that the first element required 
to establish service connection for PTSD has not been met, 
inasmuch as the preponderance of the competent and probative 
medical evidence of record establishes that the appellant 
does not meet the diagnostic criteria for PTSD.  The VA and 
private medical records fail to diagnose the appellant with 
PTSD.  The Board accords great probative value to the VA 
psychiatric evaluation in August 2004, which was specifically 
obtained for the purpose of resolving the question of whether 
the appellant met the criteria for PTSD.  The examiner's 
conclusion was based on a review of the medical records, the 
appellant's history, and an examination of the appellant.  
The assessment was also reviewed by a TRP team which agreed 
that the appellant did not meet the criteria for PTSD.  As 
such, the Board finds that such evidence is persuasive on the 
question of diagnosis, and hence, dispositive of the issue on 
appeal.  

The Board has carefully considered the appellant's statements 
and the lay statements of his wife in adjudicating the issue 
on appeal.  Each is certainly competent, as a lay person, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  They are not, 
however, competent to offer a medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that either has specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay 
statements are not competent medical evidence as to a nexus 
between the appellant's claimed current disorder of PTSD and 
active service, or as to claimed continuity of symptomatology 
demonstrated after service.

In this case, the Board finds the post-service medical 
record, as a whole, provides highly probative evidence 
against a finding that the veteran has PTSD.  As a result, on 
this basis, further stressor development would be moot, and 
the claim must be denied.

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the appellant does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f), 
such as stressor verification, simply is not necessary.  The 
claim on appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, June 2003, 
August 2003, April 2004, and June 2004; a rating decision in 
April 2003; and a statement of the case in January 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Board has considered whether another VA examination 
should be undertaken in this case, beyond the one cited 
above.  However, as service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for 
another VA examination or medical opinion to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply 
stated, the standards of McLendon are not met in this case. 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


